Citation Nr: 0603746	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
traumatic arthritis of the right hip, residual of osteoma 
excision and stress fracture right femoral neck.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  Two appeals of the veteran, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of simplicity.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from December 1973 to June 1974.

In a March 1999 rating decision, the RO denied service 
connection for arthritis in the left hip.  In April 1999, the 
veteran initiated an appeal of the March 1999 rating 
decision.  At that time, the veteran also filed a claim of 
entitlement to TDIU, which was denied by the RO in a 
September 1999 rating action.  The veteran initiated an 
appeal of the September 1999 denial of TDIU.    

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the RO 
in October 2001.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

These claims were previously before the Board in May 2002.  
At that time, the claims were remanded to obtain X-ray 
evidence, VA treatment records, social security 
administration (SSA) records and for the RO to issue a 
supplemental statement of the case (SSOC).  

The claims were again remanded by the Board in February 2005 
in order to obtain a VA nexus opinion.  After this 
development was completed, the case was returned to the 
Board.  

In January 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2005).

Other issues not on appeal

In the May 2002 Board decision, the issue of entitlement to 
service connection for a back disability was denied.  Then 
veteran subsequently asked the Board to reconsider his claim; 
his request was denied in January 2003. 

In February 2005, the Board denied the veteran's claims of 
entitlement to service connection for arthritis of the right 
hip and post traumatic stress disorder (PTSD), along with the 
claim of entitlement to an increased disability rating for 
service-connected right hip disability.
  
Because those issues have been previously finally decided by 
the Board, they are no longer on appeal and will be discussed 
no further herein  See 38 C.F.R. § 20.1100 (2005).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a left hip disability currently exists.

2.  The veteran's only service service-connected disability 
is traumatic arthritis of the right hip, residual of osteoma 
excision and stress fracture right femoral neck, currently 
evaluated as 30 percent disabling.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected right hip 
disability, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1. A left hip disability is not proximately due to nor is it 
the result of the veteran's service-connected right hip 
disability.  38 C.F.R. § 3.310 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in the September 1999 SOC and those 
pertaining to his TDIU claim in the June 2005 SSOC.  
Specifically, the September 1999 SOC detailed the evidentiary 
requirements for service connection claims pursuant to 
38 C.F.R. § 3.303 (2005) and the June 2005 SOC detailed the 
evidentiary requirements for TDIU claims pursuant to 
38 C.F.R. § 4.16 (2005).
 
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
February 24, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  (The Board notes in passing 
that there are a number of VCAA letters of record; however, 
the February 2004 VCAA letter is the most thorough in the 
discussing the VA's duty to assist.  Accordingly, the other 
VCAA letters will not be further discussed).  Specifically, 
the veteran was advised in the February 2004 VCAA letter that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and the Social 
Security Administration.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency, to 
include records from State or local governments; however, the 
veteran was informed: "you must give us enough information 
about these records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis in original].  

Finally, the Board notes that the February 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  The Board believes that 
this request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decisions in 
March 1999 and September 1999.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudications in March 1999 and September 1999 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the February 2004 VCAA letter and his claims were 
readjudicated in the April 2004 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided VA 
examinations in February 2000, July 2003, March 2004 and 
April 2005.  The reports of the medical examinations reflect 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge at the RO in October 2001.

Accordingly, the Board will proceed to a decision on the 
merits as to both issues now on appeal.

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
traumatic arthritis of the right hip, residual of osteoma 
excision and stress fracture right femoral neck.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Analysis

The veteran contends that his left hip disability is related 
to his service-connected right hip disability.  See the 
veteran's October 2001 hearing transcript, page 2.  
The veteran has not contended his left hip problem is 
directly related to service; accordingly the claim will be 
adjudicated on a secondary basis only.  See 38 C.F.R. § 3.310 
(2005).

As discussed above, in general, in order for secondary 
service connection to be granted three elements must be 
satisfied: (1) medical evidence of a current disability; (2) 
a service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  
See Wallin, supra.  

With respect to Wallin element (1), there is no evidence of a 
current left hip disability.  Pursuant to the Board's 
February 2005 remand instructions, the veteran's claims 
folder was sent for an opinion as to whether the veteran 
currently exhibited arthritis in the left hip, and if so, 
whether it was related to the service-connected right hip 
disability.  The April 2005 VA examiner reviewed the 
veteran's entire claims file before determining that the 
veteran's prior X-ray reports "do not show any significant 
evidence of arthritis, either in the right hip or the left 
hip."

There is no medical evidence which supports a conclusion that 
a left hip disability exists.  The veteran has been accorded 
ample opportunity to present medical evidence in support of 
his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].

To the extent that the veteran himself believes that a 
current left hip disability exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

It may be that the veteran may experience pain in his left 
hip at times.  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  No underlying disability has 
been clinically identified.

In the absence of any diagnosed left hip disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The veteran's claim 
fails on this basis alone.  

For the sake of completeness the Board will address the 
remaining two elements.

Turning to Wallin element (2), service-connected disability, 
the veteran is service-connected for osteoid osteoma, right 
proximal femur with stress fracture, right femoral neck.  
Accordingly, Wallin element (2) has been met.

Finally, with respect to Hickson element (3), no medical 
nexus opinion is of record.  It is obvious that in the 
absence of a current disability, a medical nexus opinion 
would be an impossibility.  Indeed, the April 2005 VA 
examiner noted that "it is my opinion, therefore, that he 
does not have left hip arthritis and therefore it is 
certainly not connected to his right hip disability."

The veteran himself is not competent to offer a medical 
opinion attributing a disability to service.  See Espiritu; 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Therefore, Wallin element (3), medical nexus, is 
also not met for the left hip claim.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a left hip condition on a secondary basis,  as Wallin 
elements (1) and (3) has not been met.  Contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application as the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):



      It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has one service-connected disability, traumatic 
arthritis of the right hip, residual of osteoma excision and 
stress fracture right femoral neck, which is currently 30 
percent disabling.  Therefore, he does not meet the criteria 
for consideration of TDIU on a schedular basis.  See 38 
C.F.R. § 4.16(a) (2005).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2005).

The veteran has not presented competent evidence to support 
the premise that his service-connected right hip disability 
has resulted in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.

Three of the veteran's VA examiners (February 2000, July 2003 
and March 2004) noted that the veteran was capable of working 
6 out 8 hours in a workday, if afforded appropriate breaks.  
This inability to work for one-quarter of a workday is 
clearly contemplated in, and compensated by, the veteran's 
current 30 percent disability rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Thus, while in no way diminishing the obvious 
impact that the right hip disability has on the veteran's 
industrial capacity, this is already taken into consideration 
in the assigned rating.

Furthermore, the veteran's service-connected right hip 
disability appears to be a minor component of his inability 
to work.  None of the examiners has suggested that the 
veteran's right hip disability markedly interferes with his 
employment.  Instead, VA treatment records show other factors 
that affect the veteran's ability to work.  For instance, in 
a June 2001 record, the veteran stated he was fired from a 
substitute teaching position because he was "too rigid."  A 
November 2001 record noted "the veteran continues to present 
with negative attitude, and is angry that he didn't even get 
an interview with this VA in the human resources job."  A 
December 2003 VA examiner noted the veteran stated "he had 
long-standing difficulty because of his anger, irritability 
and emotional liability."  The examiner added that "the 
patient has difficult[y] with concentration and focus."  

The veteran himself endorses the conclusion that his 
psychiatric problems are the source of his problems with 
employment.  A May 2003 statement from the veteran noted: "I 
try to be a good person, but I am never going to be able to 
have the behavioral skills necessary to work."  In a March 
2003 letter, the veteran stated: "I know that I'm never 
going to be able to find a job because of my disregard for 
authority, low self-esteem, depression and inability to get 
along with other people."  

Considering the above evidence, the Board does not find that 
the veteran's right hip disability causes interference with 
employment which is sufficient to warrant referral for 
consideration of an extraschedular rating.

Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the veteran has required any hospitalizations 
related to his right hip after his separation from service.

Based on the record, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.  
Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to TDIU.  
The benefit of the doubt rule accordingly need not be 
applied.  The veteran's claim of entitlement to TDIU is 
accordingly denied.



ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


